Case: 16-20104      Document: 00513944457         Page: 1    Date Filed: 04/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 16-20104                                     FILED
                                  Summary Calendar                                April 7, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
ROSEMARY THOMPSON; TIMOTHY E. THOMPSON,

                                                 Plaintiffs-Appellants

v.

WELLS FARGO BANK NATIONAL ASSOCIATION; AMERICA’S
SERVICING COMPANY; MORTGAGE ELECTRONIC REGISTRATION
SYSTEM; WMC MORTGAGE CORPORATION; STARTEX TITLE
COMPANY; STARTEX TITLE COMPANY, L.L.C.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:15-CV-598


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Rosemary and Timothy E. Thompson filed a pro se complaint against
various financial institutions and companies involved in recording a refinanced
mortgage on their property located at 1039 Pennygent Lane in Channelview,
Texas. Generally, they asserted that they were not advised of new holders of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-20104      Document: 00513944457         Page: 2    Date Filed: 04/07/2017


                                      No. 16-20104

the mortgage, that they were denied requested modifications of the mortgage
agreement, and that ultimately a state court entered a judgment of foreclosure.
The Thompsons raised numerous claims challenging the validity of the
mortgage agreement and the state foreclosure proceedings and asserted that
the defendants had violated federal and state criminal and civil laws, engaged
in conspiracy, committed fraud, and breached a contract. The district court
granted motions to dismiss filed by various defendants pursuant to Federal
Rule of Civil Procedure 12(b)(6), concluding that the Thompsons’ challenges to
the mortgage and order of foreclosure were barred by the Rooker-Feldman 1
doctrine, that the federal and state criminal statutes did not give rise to a
private cause of action, that the Thompsons had not alleged sufficient facts to
establish fraud or a breach of contract, that the Thompsons had failed to allege
sufficient facts to show a violation under the Telephone Consumer Protection
Act (TCPA) or the Texas Uniform Fraudulent Transfers Act (TUFTA), and that
any attempt to amend would be futile. The Thompsons now appeal this ruling.
       We review a Rule 12(b)(6) dismissal de novo, “accepting all well-pleaded
facts as true and viewing those facts in the light most favorable to the
plaintiff[].”   Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009) (internal
quotation marks and citation omitted). “Factual allegations must be enough
to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 555 (2007). “To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to state a claim for relief
that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(internal quotation marks and citation omitted).




       1See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co.,
263 U.S. 413 (1923).


                                             2
    Case: 16-20104     Document: 00513944457     Page: 3   Date Filed: 04/07/2017


                                  No. 16-20104

      In their appellate brief, the Thompsons repeat their contentions that the
2004 mortgage and the state court foreclosure proceedings were not valid.
They do not, however, refute the district court’s conclusion that these
allegations were barred by the Rooker-Feldman doctrine. Although this court
applies “less stringent standards to parties proceeding pro se than to parties
represented by counsel” and liberally construes the briefs of pro se litigants,
pro se parties must still brief the issues and reasonably comply with the
requirements of Federal Rule of Appellate Procedure 28. Grant v. Cuellar, 59
F.3d 523, 524 (5th Cir. 1995); see also Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993) (stating that pro se appellants must brief arguments in order
to preserve them). The Thompsons’ failure to make any argument against the
district court’s Rooker-Feldman ruling results in the abandonment of that
issue. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
      The Thompsons also maintain in their appellate brief that they have
established causes of action for false statements, mail and wire fraud, breach
of contract, and mortgage fraud. They do not challenge the district court’s
bases for rejecting these claims, and such arguments are therefore abandoned.
See id. Additionally, their conclusional assertions that they are entitled to
relief on these bases “will not suffice to prevent a motion to dismiss.” Taylor v.
Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (internal quotation
marks and citation omitted). The Thompsons have not briefed any challenge
to the district court’s rejection of their claims under the TCPA or TUFTA, and
they do not assert that the district court should have granted them an
additional opportunity to amend before dismissal; those claims are therefore
abandoned as well. See Brinkmann, 813 F.2d at 748.
      The judgment of the district court is thus AFFIRMED.



                                        3